Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 22, 1999 (People v Hegdal, 266 AD2d 472), affirming a judgment of the Supreme Court, Kangs County, rendered April 25, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J.P., Krausman, Goldstein and McGinity, JJ., concur.